     Case 4:20-cv-00462-P Document 1 Filed 05/12/20                  Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

                                                   :
Thomas Kewitt,                                     :
                                                     Civil Action No.: 4:20-cv-462
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
American Express Company,                          :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Thomas Kewitt, by undersigned counsel, states

as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”) and the Texas Debt Collection

Act, Tex. Fin. Code Ann. § 392, et seq.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Thomas Kewitt (“Plaintiff”), is an adult individual residing in Fort

Worth, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant American Express Company (“American Express”), is a Texas

business entity with an address of 200 Vesey Street, Floor 30, New York, New York 10285-

0002, and is a “person” as defined by 47 U.S.C. § 153(39).
     Case 4:20-cv-00462-P Document 1 Filed 05/12/20                  Page 2 of 5 PageID 2



                                              FACTS

       5.       Within the last year, American Express began calling Plaintiff regarding his

account.

       6.       At all times mentioned herein, American Express called Plaintiff’s cellular

telephone, number 817-xxx-2500, using an automatic telephone dialing system (“ATDS”).

       7.       When Plaintiff answered calls from American Express, he heard silence and had

to wait on the line before he was connected to the next available representative.

       8.       In June 2019, Plaintiff spoke with a live representative and requested that all calls

to him cease.

       9.       Nevertheless, American Express continued to place automated calls to Plaintiff’s

cellular telephone number.

                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       10.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       11.      At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

       12.      In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (“FCC”) defines a predictive dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that


                                                  2
         Case 4:20-cv-00462-P Document 1 Filed 05/12/20              Page 3 of 5 PageID 3



“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

          13.   Defendant’s telephone system(s) have some earmarks of a predictive dialer.

          14.   When Plaintiff answered calls from Defendant, he heard silence before

Defendant’s telephone system would connect him to the next available representative.

          15.   Defendant’s predictive dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

          16.   Defendant placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

          17.   The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by T-Mobile for which Plaintiff incurs charges pursuant to 47 U.S.C. §

227(b)(1).

          18.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

          19.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

          20.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).




                                                  3
     Case 4:20-cv-00462-P Document 1 Filed 05/12/20                 Page 4 of 5 PageID 4



       21.     As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                           COUNT II

                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                        TEX. FIN. CODE ANN. § 392, et al.

       22.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       23.     The Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       24.     The Defendant is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

       25.     The Defendant caused a telephone to ring repeatedly, with the intent to annoy or

abuse the Plaintiff, in violation of Tex. Fin. Code Ann. § 392.302(4).

       26.     The Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex.

Fin. Code Ann. § 392.403(a)(1) and (2) and to remedies under Tex. Bus. & Comm. Code

§ 17.62 pursuant to Tex. Fin. Code Ann. § 392.404(a).

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

               D. Actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

                                                 4
    Case 4:20-cv-00462-P Document 1 Filed 05/12/20                 Page 5 of 5 PageID 5



             E. Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin. Code

                Ann. § 392.404(a);

             F. Such other and further relief as may be just and proper.


                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: May 12, 2020

                                           Respectfully submitted,

                                           By /s/ Jody B. Burton

                                           Jody B. Burton, Esq.
                                           CT Bar # 422773
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road, 3rd Floor
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           E-mail: jburton@lemberglaw.com
                                           Attorneys for Plaintiff




                                               5
